MEMORANDUM **
Yung-Yu Huang and Chia-Kan Huang, natives and citizens of Taiwan, petition for review of an order of the Board of Immigration Appeals (“BIA”) dismissing their appeal of an Immigration Judge’s decision denying their application for suspension of deportation. The transitional rules apply. See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We dismiss in part and deny in part the petition.
We lack jurisdiction to review the BIA’s denial of Petitioners’ application for suspension of deportation for failure to show extreme hardship because it was a discretionary determination. See Kalaw, 133 F.3d at 1152.
Petitioners’ due process contention lacks merit because they fail to demonstrate that the refusal to remand to the IJ affected the outcome of the proceedings. Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir.2000).
Petitioners’ equal protection contention lacks merit because it is a challenge to an unreviewable discretionary decision notwithstanding its label as a constitutional challenge. See Catholic Social Serv. v. Reno, 134 F.3d 921, 927 (9th Cir.1998) (per curiam).
PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.